IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00054-CR

TASHAWNA ANNETTE VANHARDENBERG,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FAM-07-18813


                          MEMORANDUM OPINION


      Tashawana Annette Vanhardenberg was convicted of injury to a child and was

sentenced by the trial court to 30 years in prison. See TEX. PENAL CODE Ann. § 22.04

(Vernon Supp. 2008). Vanhardenberg filed a notice of appeal. Because court costs and

attorney’s fees are not a part of the sentence and because the trial court did not err in

modifying its judgment to include attorney’s fees in the judgment, the trial court’s

judgment is affirmed.
       In her first issue, Vanhardenberg argues that the trial court’s judgment and

corrected judgment improperly included court costs and attorney’s fees because those

costs and fees were not pronounced orally with the sentence. Vanhardenberg relies

solely on the decision of the Austin Court of Appeals in Weir v. State for her argument.

Weir v. State, 252 S.W.3d 85 (Tex. App.—Austin 2008), rev’d in part, 278 S.W.3d 364 (Tex.

Crim. App. 2009). However, the Court of Criminal Appeals, after Vanhardenberg’s

brief was filed with this Court, reversed the part of the Austin Court’s decision in Weir

upon which Vanhardenberg relies and held that costs are not part of the sentence and

therefore need not be pronounced at the time the sentence is pronounced. Weir v. State,

278 S.W.3d 364, 367 (Tex. Crim. App. 2009).        For the same reasons, we hold that

attorney’s fees also need not be pronounced as part of the sentence. See Weir, 252
S.W.3d at 88. Accordingly, Vanhardenberg’s first issue is overruled.

       In her second issue, Vanhardenberg contends that the trial court erred in

“correcting” the original judgment to include attorney’s fees by entering a nunc pro

tunc order because the trial court’s oral pronouncement of sentence did not include

attorney’s fees, because a nunc pro tunc may not be used to add additional provisions,

and because if the error in the original judgment was clerical, Vanhardenberg did not

have notice and an opportunity to be heard.

       The trial court labeled the judgment “nunc pro tunc,” but it was not a judgment

nunc pro tunc because it did not correct a clerical, as opposed to a judicial, mistake. See

State v. Bates, 889 S.W.2d 306, 309 (Tex. Crim. App. 1994). Although there are fewer

types of changes that the trial court can make to a judgment in a criminal case than in a

VanHardenberg v. State                                                               Page 2
civil case, a trial court has plenary power over its judgment for at least 30 days after

sentencing. See McClinton v. State, 121 S.W.3d 768, 769 n.1 (Tex. Crim. App. 2003)

(Cochran, J., concurring). A judgment nunc pro tunc allows a trial court to correct only

clerical mistakes in its judgment after its plenary power has expired. See State v. Bates,
889 S.W.2d at 309; see also Ex parte Donaldson, 86 S.W.3d 231, 234 (Tex. Crim. App. 2002)

(Keasler, J., concurring). The modified judgment in this case indicates it was signed on

the same day as the original judgment. No provision for attorney’s fees was included in

the first judgment. In the modified judgment, attorney’s fees were assessed against

Vanhardenberg. And, like costs, attorney’s fees are not a part of the sentence that is

required to be pronounced orally. See Weir v. State, 278 S.W.3d 364, 367 (Tex. Crim.

App. 2009). Accordingly, the trial court did not err in modifying its judgment to add an

assessment of attorney’s fees. Vanhardenberg’s second issue is overruled.

       Having overruled each of Vanhardenberg’s issues on appeal, we affirm the trial

court’s judgment.


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed October 7, 2009
Do not publish
[CRPM]




VanHardenberg v. State                                                              Page 3